FILED
                             FOR PUBLICATION                          DEC 19 2007
                    UNITED STATES COURT OF APPEALS              CATHY A. CATTERSON, CLERK
                                                                   U .S. C O U R T OF APPE ALS

                             FOR THE NINTH CIRCUIT



VIRGIL E. DAY; MEL                              No. 06-16625
HOOMANAWANUI; JOSIAH L.
HOOHULI; PATRICK L.                             D.C. No. CV-05-00649-SOM
KAHAWAIOLAA; SAMUEL L.                          District of Hawaii,
KEALOHA, JR.,                                   Honolulu


         Plaintiffs - Appellants,               ORDER

 v.

HAUNANI APOLIONA, individually and
in her official capacity as Chairperson and
Trustee of the Office of Hawaiian affairs;
ROWENA AKANA; DANTE
CARPENTER; DONALD CATALUNA;
LINDA KEAWE’EHU DELA CRUZ;
COLETTE Y. PI’IPI MACHADO; BOYD
P. MOSSMAN; OSWALD K. STENDER;
JOHN D. WAIHEE, IV, Trustees of the
Office of Hawaiian Affairs of the State of
Hawaii, sued in their official capacities for
declaratory and prospective injunctive
relief; sued in individual capacities for
damages; CLAYTON HEE; CHARLES
OTA, Former Trustees of the Office of
Hawaiian Affairs of the State of Hawaii,
sued in their individual capacities for
damages,

         Defendants - Appellees.
Before: THOMPSON, BERZON, and TALLMAN, Circuit Judges.

      The opinion is amended to remove the words “sua sponte” on page six of the

slip opinion (page 9431).




                                       2